DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
Claims 1-2, 4, and 6-9 are pending and have been examined in this application. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, and 6-9 are rejected under 35 U.S.C. 103 as being unpatentable over Arihara (US 20070137381) in view of Caverly et al. (US 20150251683), in further view of Berg (US 20060185462).
Claim 1, Arihara discloses a steering column assembly, comprising: a lower jacket (6) arranged to slidably receive an upper jacket (2) along a steering column axis; a mounting bracket (21) having a first mounting bracket arm (see 23, the arm on the right side of the steering column axis) defining a first mounting bracket opening (see 25) and a second mounting bracket arm (see 23, the arm on the left side of the steering column axis) defining a second mounting bracket opening (see 25) that is disposed coaxial with the first mounting bracket opening along a first axis (see axis along reference number 25); and a rake bracket assembly (see fig. 1) arranged to facilitate movement of the lower jacket about a pivot axis that is disposed transverse to the steering column axis, the rake bracket assembly, comprising: a first rake bracket (see 19; the bracket on the right side of the steering column axis) arranged to be coupled to the first mounting bracket arm, the first rake bracket defining a first rake bracket first opening (see 19b) that is disposed coaxial with the first mounting bracket opening, the first rake bracket also defining a first rake bracket second opening (see 19a) oriented along a second axis (see axis along reference number 20); and a second rake bracket (see 19; the bracket on the left side of the steering column axis) disposed along a radially outer surface of the lower jacket, the second rake bracket having (see fig. 2) a first planar side and a second planar side, the first planar side and the second planar side extending along an entirety of the second rake bracket, the second rake bracket arranged to be coupled (see 19b and/or 25) to the second mounting bracket arm, the second rake bracket defining a second rake bracket first opening (see 19b) that is disposed coaxial with the second mounting bracket opening (see 25) and a second rake bracket second opening (see 19a) that is disposed coaxial with the first rake bracket second opening along the second axis (see axis along reference number 20), the second 
However, although it could be surmised from the drawings, Arihara does not explicitly disclose that the first rake bracket second opening and the second rake bracket second opening each have a cylindrical geometry.
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the first and second rake bracket second opening to have a cylindrical geometry, as by doing so, during assembly of the steering column assembly, the cylindrical shape of the pin (20) connecting the first and second rake bracket to the lower jacket would fit more securely into the cylindrical shapes of the openings, as it is well known in the art to provide a cylindrical opening for inserting a cylindrical bolt/pin into. In addition, a change in form or 
Also, Arihara, as modified, does not disclose that the pin comprises first and second serrated pin portions that are arranged to displace material of the first and second rake brackets to form first and second mating serrations within the first and second rake bracket second openings.
Caverly et al. teaches a steering column assembly, wherein a pin (42) comprising first and second pin portions (see G) arranged ([Par 0032]) to displace material of a lower jacket (22), to form (during the pressing of the serrated pin) first and second mating serrations within the first and second rake bracket openings (see fig. 4).
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pin of Arihara in view of the teachings of Caverly et al. so that the pin comprised first and second pin portions provided with first and second serrations that are arranged to displace material of the first and second rake bracket to form mating serrations within the first and second rake bracket second openings. In doing so, the joint connections between the rake bracket and the pin will be de-lashed (Caverly et al.; Par [0028]), reducing noise and rattling emanating from the joint.
Lastly, Arihara, as modified, does not disclose that the pivot bushings are at least partially disposed within the first and second rake bracket first openings.
Berg et al. teaches a steering column assembly comprising a mounting bracket assembly (16) and a rake bracket assembly (18). The rake bracket assembly comprising a pivot bushing 
It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot bushings of Arihara, as modified, to be similar to the pivot bushing of Berg et al. so that the pivot bushings were disposed within the first and second rake bracket first openings, and the pivot fasteners were extended through the bushings to couple the rake brackets and the mounting bracket arms. By doing so, the bushings would remain stationary with the first and second mounting brackets while the first and second rake bracket pivoted (Berg et al.; Par [0023]), which would reduce rattling noise and lash emanating from the joint between the rake brackets and the mounting brackets.

Regarding Claim 2, Arihara, as modified, discloses the steering column assembly, wherein the first axis (Arihara; see 25) is disposed parallel (see fig. 2) to the second axis (see axis along reference number 20).

Regarding Claims 4 and 6, Arihara, as modified, discloses the steering column assembly, comprising the first and second pivot fasteners (Arihara; 25, as modified above).
However, Arihara, as modified, does not disclose the first and second pivot fasteners have first and second splines that are arranged to displace material of the first and second mounting bracket arms to form first and second mating splines within the first and second mounting bracket openings.

It would have been obvious before the effective filing date to one of ordinary skill in the art to modify the pivot fasteners of Arihara, as modified, in view of the teachings of Caverly et al., so that the pivot fasteners comprised splines that were arranged to displace material of the mounting bracket arms to form mating splines within the mounting bracket openings, as Caverly et al. teaches that it is well known in the art to incorporate such pivot fasteners in steering column assemblies in order to de-lash connections between pivot joints (Caverly et al.; Par [0028]).

Regarding Claim 7, Arihara, as modified, discloses the steering column assembly, wherein the lower jacket (Arihara; 6) defines a mounting opening (see the opening formed in 6d that bolt 20 extends through) that extends along the second axis.

Regarding Claim 8, Arihara, as modified, discloses the steering column assembly, the second axis (Arihara; see the axis along reference number 20) being disposed transverse to the steering column axis.

Regarding Claim 9, Arihara, as modified, discloses the steering column assembly, the mounting opening (Arihara; see the opening formed in 6d that bolt 20 extends through) is .

Response to Arguments
Applicant's arguments filed on 02/08/2022 have been fully considered but they are not persuasive.
 Regarding the remarks starting on page 6, the applicant argues that the examiner relies upon the element referenced with numeral 25 to allegedly account for Applicant’s claimed pivot fasteners and also the mounting bracket openings. 
However, as seen in the previously written rejections, the first and second mounting bracket openings are referred to as (see 25), while the pivot fasteners are referred to as (25). The distinction between the two being that reference number 25, as seen in figures 2 and 6, is pointing directly at the first and second mounting bracket openings, and can be “seen” while looking at reference number 25, hence “(see 25)”, while referring directly to reference number 25 “(25)” refers to the bolts referenced in paragraph [0024].
 Secondly, the applicant argues that numeral 25 refers to a single bolt and does not account for two, separate and individual pivots fasteners. 
The examiner contends that paragraph [0047] and figures 4 and 7 of Arihara state that there are two separate and individual pivot bushings (see 24; and Par [0024], lines 12-16), and therefore that there are two separate and individual pivot fasteners 25. As previously illustrated, there are two pivot bushings on either side of the lower bracket 23. As stated in 
The rejection is maintained.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurtis Nielson whose telephone number is (571)272-5857. The examiner can normally be reached Monday-Thursday 7:30 AM-4:30 PM, every other Friday.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Dickson can be reached on 571-272-7742. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/KURTIS NIELSON/Examiner, Art Unit 3616                                                                                                                                                                                                        

/PAUL N DICKSON/Supervisory Patent Examiner, Art Unit 3616